Citation Nr: 1507166	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-00 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1980 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2015, the Veteran testified in a Board Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in the Veterans Benefits Management System (VBMS).  This appeal was processed using both the Virtual VA System and the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran had chronic manifestations of hypertension in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim of service connection for hypertension has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, adjudicated herein, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, hypertension (as a cardiovascular-renal disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran contends that the hypertension originated in service.  Specifically, the Veteran has repeatedly and consistently contended that he had high blood pressure in service since 1985 and has been taking medication for hypertension since that time.  

As the Board is granting service connection based on presumptive service connection of a chronic disease with chronic manifestations in service (adjudicated below), the theories of direct service connection and presumptive service connection based on continuity of symptomatology are rendered moot because no questions of law or fact remain as to the fully granted issue; therefore, the theories of direct service connection and presumptive service connection based on continuity of symptomatology will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides "questions" of law or fact).

After a review of all the evidence of record, lay and medical, the Board first finds the Veteran has a current disability of hypertension.  With regard to the requirement of a current disability, in a February 2013 VA treatment record, hypertension is included on the Veteran's computerized problem list.

The Board next finds that the evidence is at least in equipoise on the question of whether manifestations of hypertension were chronic in service.  Evidence in favor of the finding of chronic manifestations in service includes the Veteran's service treatment records that reveal elevated blood pressure on several occasions.  Blood pressure testing in July 1985, December 17, 1985, December 30, 1985, August 1990, January 1991, March 1991, May 1991, June 1991, October 1991, and February 1992 (during the separation examination) were 122/76, 126/94, 120/82, 120/98, 122/80, 130/80, 120/90, 122/88, 132/84, and 126/80, respectively.  Importantly, these readings were taken during the Veteran's period of active duty service.  

Evidence against the finding of chronic manifestations in service includes service treatment records that show no other medical findings (apart from high blood pressure levels), and there is no record of a diagnosis of hypertension in service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that symptoms of hypertension were chronic in service.  See 38 C.F.R. § 3.303(b) (for the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time).  The record does not reflect that the subsequent manifestations of the same chronic disease after service (i.e., high blood pressure) are clearly attributable to intercurrent causes.  For these reasons, the Board finds that the criteria for presumptive service connection for hypertension (as a chronic disease with chronic in-service manifestations) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


